DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed April 20, 2022. Claims 1, 8, 11, 18, and 22 were amended. Claims 7 and 17 were canceled. Claims 1-5, 8-15, 18-20, and 22 remain presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument A: The Applicant requests all rejections under 101 be withdrawn. 
In response, the Examiner respectfully disagrees and maintains the 101 rejections. The claims do not provide an improvement in the functioning of a computer or an improvement to other technology or technical field. At best, the claimed invention’s improvement is to the management of fleet vehicles by collecting data, comparing the collected data, and displaying the results of the comparison. This concept is similar to the claims recited in Electric Power Group, LLC which was directed to the collection of information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update). Furthermore, a claim that requires a computer may still recite a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (see page 8 of the October 2019 update).  
Additionally, the step of presenting data on a user interface is merely post-solution activity and therefore is considered an insignificant extra-solution activity.
Furthermore, unlike the claimed invention, in Enfish, the CAFC “clarified that a relevant inquiry at step one is ‘to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.’” See Enfish, LLC v. Microsoft Corp., No 2015-2044 (Fed. Cir. May 12, 2016).  Here, the Examiner has found that the claims are not directed to “an improvement to computer technology," such as found by the CAFC in Enfish, but to the abstract idea itself.  In Enfish, the courts found that the patent’s specification explicitly taught improvements of an existing technology on page 15 of the Decision, shown here below: 
“The specification also teaches that the self-referential
table functions differently than conventional database
structures. According to the specification, traditional
databases, such as “those that follow the relational model
and those that follow the object oriented model,” ’604
patent, col. 1 ll. 37–40, are inferior to the claimed invention.
While “[t]he structural requirements of current
databases require a programmer to predefine a structure
and subsequent [data] entry must conform to that structure,”
id. at col. 2 ll. 10–13, the “database of the present
invention does not require a programmer to preconfigure
a structure to which a user must adapt data entry.” Id. at
col 2 ll. 27–29. Moreover, our conclusion that the claims
are directed to an improvement of an existing technology
is bolstered by the specification’s teachings that the
claimed invention achieves other benefits over conventional
databases, such as increased flexibility, faster
search times, and smaller memory requirements. See id.
at col 2 ll. 23–27; see also Openwave Sys., Inc. v. Apple
Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015) (finding that a
specification’s disparagement of the prior art is relevant
to determine the scope of the invention)."

The Appellant’s specification fails to explicitly recite similar improvements to any device or another existing technology as in Enfish. At best, the claimed invention’s improvement is related to the management of fleet vehicles using collected data. 
The Applicant’s specification does not provide any indication that the one or more processors are anything other than a generic, off-the-shelf computer (see at least paragraphs [33, 37]). Contrary to what the Applicant is arguing, there is no specific claim language that integrates the abstract idea into a practical application. The claimed invention is directed to the concept using risk profiles for fleet management of a fleet of vehicles. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Only claims 1 and 7-10 recite the additional limitation of “one or more hardware processors”. However these additional elements are generic devices that are being used in their ordinary capacity. 
Argument B: Claim 22 provide an improvement to the technical field of computer-based fleet management of a fleet of vehicles, for teams of operators jointly operating the same vehicle.
In response, the Examiner respectfully disagrees. Besides changes in the language of the preamble, the claim is directed to the same invention as previously presented in at least claims 1, 11, and 9 and therefore is rejected for similar reasons. Applicant is reminded that when reading the preamble in the context of the entire claim, the recitation that the system is configured for determining suitability is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, in response to the Applicant’s argument that the system of claim 22 is used to determine the suitability of a team which is different than claims 1 and 11, a recitation of the intended use of the claimed invention must result in a structural difference. There is no structural difference in the claimed systems. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-15, 18-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept using risk profiles for fleet management of a fleet of vehicles. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 11:
11. A method for recommending route changes to vehicle operators based on risk profiles for of a fleet of vehicles that are operated by the vehicle operators, wherein the fleet of vehicles is networked through an electronic communication network, wherein the risk profiles characterize values representing likelihoods of occurrences of vehicle events, wherein the values are based on vehicle event information for previously detected vehicle events, the method comprising: 
obtaining a first risk profile, a second risk profile, and vehicle event characterization information, wherein the first risk profile is specific to a certain context for detecting vehicle events, wherein the certain context includes locations where the vehicle events have been detected, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events matching the certain context, wherein the second risk profile is specific to a set of vehicle operators, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events involving the set of vehicle operators, and wherein the vehicle event characterization information characterizes one or more types of vehicle events to be used in determining performance levels by particular vehicle operators; 
receiving, from a particular vehicle through the electronic communication network, particular vehicle event information for particular vehicle events that have been detected by the particular vehicle, wherein the particular vehicle event information includes information representing a route traversed by the particular vehicle, wherein the particular vehicle has a particular vehicle type and is operated by a particular vehicle operator, wherein the particular vehicle event information includes particular locations of the particular vehicle events, and wherein the particular vehicle event information further includes particular types of the particular vehicle events; 
estimating, based on at least the second risk profile, expected occurrences of expected vehicle events during traversal of the route by a particular vehicle; 
determining aggregated metrics that quantify performance levels of the set of vehicle operators, wherein determination is based on the estimated expected occurrences of the expected vehicle events; 
determining one or more metrics that quantify a performance level of the particular vehicle operator for the traversal of the particular route by the particular vehicle, wherein the determination of the one or more metrics is based at least in part on the received particular vehicle event information;
performing an analysis of the one or more metrics for the particular vehicle operator for a driving scenario that contributes disproportionately to a difference between the one or more metrics for the particular vehicle operator and the aggregated metrics:

performing a comparison of the one or more metrics for the particular vehicle operator with the aggregated metrics that quantify the performance levels of the set of vehicle operators;
selecting a suitable route from a set of routes for the particular vehicle operator based on the analysis and the comparison;
determine a recommendation based on the analysis and the comparison, wherein the recommendation includes changing in the particular route of the particular vehicle to the suitable route as selected; and
presenting the recommendation via a user interface to a user, where the recommendation includes traversing the suitable route. 

The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of using risk profiles to fleet management of a fleet of vehicles, which is an abstract idea that can be performed by a user mentally and falls within the Mental Processes grouping. The concept is also a method for mitigating risk and also falls within the Certain Methods of Organizing Human Activity grouping. (Prong one: YES, recites an abstract idea). 
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
The claims recite use of one or more processors, the use of a network and a user interface.  However, these additional elements are generic devices that are being used in their ordinary capacity. The use of these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)). The Applicant’s specification does not provide any indication that the one or more processors are anything other than a generic, off-the-shelf computer (see at least paragraph [37]). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661